Citation Nr: 0404252	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic head injury 
residuals to include dementia and Alzheimer's disease for 
accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Phoenix, Arizona, Regional Office (RO) which, in pertinent 
part, denied service connection for the cause of the 
veteran's death.  In May 2002, the RO denied service 
connection for chronic head injury residuals to include 
dementia and Alzheimer's disease for accrued benefits 
purposes.  In July 2003, the appellant was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
The appellant has been represented throughout this appeal by 
the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

In reviewing the report of a January 1999 VA examination for 
compensation purposes, the Board observes that the appellant 
conveyed that the veteran had received psychiatric treatment 
in approximately 1988 or 1989.  At the July 2003 hearing 
before the undersigned Veterans Law Judge sitting at the RO, 
the appellant testified that the veteran had been seen by a 
psychiatrist in approximately 1985.  Clinical documentation 
of the cited treatment is not of record.  The VA should 
obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the appellant's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the appellant 
(1) of the information and evidence not of record that is 
necessary to substantiate her claims, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the appellant is expected to 
provide; and (4) notice that the appellant is to provide any 
evidence in her possession that pertains to her claims.  The 
VCAA notice issued to the appellant is deficient.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the appellant's 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
appellant is expected to provide; and (4) 
notice that the appellant is to provide 
any evidence in her possession that 
pertains to the claims.  Duplicate copies 
of evidence currently in the file need 
not be submitted.  

2.  The RO should then contact the 
appellant and request that she provide 
information as to the veteran's 
psychiatric treatment between 1979 and 
his demise, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.

3.  The RO should then readjudicate the 
issues of service connection for chronic 
head injury residuals including dementia 
and Alzheimer's disease for accrued 
benefits purposes and service connection 
for the cause of the veteran's death.  If 
the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The appellant should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


